In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-550 CR

____________________


TOMMY JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 91310




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Tommy Johnson pled guilty to
unauthorized use of a motor vehicle.  On March 28, 2005, the trial court found the evidence
sufficient to find Johnson guilty, but deferred further proceedings, placed Johnson on
community supervision for two years, and assessed a fine of $500.  On March 1, 2007, the
State filed a motion to revoke Johnson's unadjudicated community supervision.  Johnson
pled "true" to five violations of the conditions of his community supervision, found Johnson
guilty of unauthorized use of a motor vehicle, and assessed punishment at eighteen months
of confinement in a state jail facility. 
	Johnson's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On March 13, 2008, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's 
judgment. (1)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Submitted on June 26, 2008
Opinion Delivered July 16, 2008
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.